ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendment to claims 10, 14 and cancellation of claim 13 overcomes 112(b) rejections.
Applicant's arguments, filed on 11/13/2021, in page 6, with respect to Claims 1 and 10 have been fully considered and are persuasive.  
Amendment to independent claims 1 and 10 overcomes 103 rejections. 
Amendment to claims 1, 5, 10 and 14 has been acknowledged.
Cancellation of claims 4 and 13 has been acknowledged.
Allowable Subject Matter
Claims 1-3, 5-12 and 14-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “determining a value of a compensated range rate for moving detections inside the bounding box, and a ratio of the compensated range rate for moving detections inside the bounding box to a compensated range rate for moving detections outside the bounding box”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art.
Each of dependent claims 2-3 and 5-9 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-3 and 5-9  is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 10, none of the prior art of record either taken alone or in combination discloses the claimed “determine a value of a compensated range rate for moving detections inside the box, and a ratio of the compensated range rate for moving detections inside the bounding box to a compensated range rate for moving detections outside the bounding box”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art.
Each of dependent claims 11-12 and 14-20 depends ultimately from allowable, independent claim 10, so each of dependent claims 11-12 and 14-20 is allowable for, at least, the reasons for which independent claim 10 is allowable. 
The closest prior art is found to be:
Van Heijnin-Gen (WO 2007/111512 A1) which discloses sensor for a traffic response system and traffic control system using a sensor.
Oswald et al. (US 2010/0109938 A1) which discloses adaptive radar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648